EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1] AMEND specification as follows:
[0007] Fig. 5 depicts a simplified example top-down view of a waveguide, in accordance with embodiments of the present disclosure.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 1 stating “a waveguide that is adjacent to the die, wherein the waveguide is coupled with the face of the package substrate, and wherein the waveguide is to receive the electromagnetic signal from the die and facilitate propagation of the electromagnetic signal in the direction parallel to the face of the package substrate”; of claim 9 stating “the waveguide positioned between the first die and the second die, wherein the waveguide includes a first waveguide material with a first dielectric constant, and the waveguide is to receive the electromagnetic signal from the first die and provide the electromagnetic signal to the second die”; and of claim 15 stating “positioning a waveguide on the face of the package substrate, wherein the waveguide is adjacent to the die and is to receive the electromagnetic signal from the die and facilitate propagation of the electromagnetic signal in the direction parallel to the face of the package substrate”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894